Title: To Benjamin Franklin from Daniel Roberdeau, 26 February 1784
From: Roberdeau, Daniel
To: Franklin, Benjamin


          
            Dear Sir
            Gravesend Feby. 26th. 1784
          
          I am honored by your favor of the 13th. and much obliged by your attention to Mr. Vanderhorst and his Daughter which he speaks of with great satisfaction and thankfulness; Also for your care in forwarding to Mr. Grand my letter, but more particularly for your condescending notice of my son and attention to his improvement in the art of refining as practised in the neighbourhood of Paris after he leaves Bristol, this is greatly kind, and has occasioned in me a desire to hear further of the “new principles” in the art of refining at Bercy. If you could gratify me herein at your leisure by informing me at Philada. wherein the excellence of the new principles consists, and whether I could get my son introduced as a workman at Bercy for a few months you’ll greatly obliged me. I am further obliged by your kind wishes for a prosperous voyage to me, on which I have set out as you’ll see by my dating from this place. Wishing

you the fullest measure of comfort and hapiness. I am Dear Sir Yr. most obt. & obliged hume. Serv.
          
            Daniel Roberdeau
          
         
          Addressed: His Excellency / Doctor Benjamin Franklin / Minister Plenepotentiary for the United States / of North America / Passy / Paris / [note by John Warder:] London 27 Feby. 84 forwarded by thy friend Jno. Warder
        